GRIFFIN B. BELL, Circuit Judge
(concurring in part and dissenting in part).
I dissent with respect to when the thirty day period commences to run. See Footnote 6 of the opinion of the majority. The decree of the District Court provided that the defendants in that court should file a plan within thirty days “after this judgment becomes final * Unlike my brothers, I have not the slightest doubt that this language means exactly what it says. Indeed, no party has indicated any doubt as to its meaning in this court. The period should not begin to “run the moment our mandate is issued”, but when our mandate is made *291the judgment of the District Court. This is the normal, orderly system followed by courts to return jurisdiction to the District Courts, and no reason whatever has been advanced for departure here. In plain fact, the modification of the judgment of the District Court, while possibly a matter of only a few days, is wrong in principle, purely gratuitous, and will come as a complete surprise to the parties.
I do not believe that Brown v. Board of Education, 1955, 349 U.S. 294, 75 S.Ct. 753, 99 L.Ed. 1083 teaches that a Court of Appeals can best assess and solve the problems arising out of the implementation of the constitutional principles involved in the required transition from racially discriminatory to racially non-discriminatory school systems. Certainly, as the Supreme Court recognizes in that case and in Cooper v. Aaron, 1958, 358 U.S. 1, 78 S.Ct. 1401, 3 L.Ed.2d 5, the District Courts having cases of this kind in charge can best perform the necessary judicial appraisal.
In my view, absent some compelling reason, we should never interfere in matters of this kind with an orderly solution being brought about by the District Courts and the responsible parties on the scene. This is doubly true where the modification has not been sought. This record demonstrates that the District Court is acting in good faith and proceeding with what it deems to be deliberate speed. The plaintiffs do not contend otherwise, and we should not for a moment inject this court into the local affairs of Fort Worth under the circumstances.
With regard to the contention of appellants that a class action was not made out, it is sufficient to say that the finding contained in the opinion of the District Court that the proof showed at least circumstantially that the prosecution of the case was for the benefit of all the Negro children who might be eligible to attend the Fort Worth public schools was not clearly erroneous. Otherwise, I concur in the result.